Title: Editorial Note: Drafting the Annual Message to Congress
From: 
To: 


Article 2, Section 3, of the Constitution specifies that the president “shall from time to time give to the Congress information of the state of the union.” Washington and Adams performed the function by addressing Congress at the opening of the session in the fall. Adams gave his last such address on 22 Nov. 1800, soon after the convening of the second session of the Sixth Congress (Vol. 32:248). In the words of Noble Cunningham, Jefferson recognized that the annual communication to Congress was “a major vehicle of executive policymaking,” both as a “principal means of influencing and directing legislative action” and as a policy statement to “the country at large.” At the outset of his administration, however, Jefferson altered the form of the statement. Instead of appearing before both houses of Congress to deliver a speech, for his first annual report he determined to adopt the form of a written message, the mode used by Washington and Adams for communications to the legislative branch apart from the annual addresses. Jefferson abandoned the form of a “personal Address” in favor of reporting “by Message.” When he asked Levi Lincoln to look over the message after more than two weeks of revision, he labeled it “the message on the state of the nation” (Cunningham, Process of GovernmentNoble E. Cunningham, Jr., The Process of Government under Jefferson, Princeton, 1978, 72, 85; Malone, JeffersonDumas Malone, Jefferson and His Time, Boston, 1948–81, 6 vols., 4:92–3; TJ to the president of the Senate and the speaker of the House of Representatives, 8 Dec. 1801; Document xiv, below).
When Jefferson began writing the message is unknown. He may have had the annual report to Congress in mind when he wrote the middle part of the Notes on the Bank of the United States and Internal Revenues (printed at 10 Nov.). Other portions of that set of notes—the Notes on Circuit Court Cases, 12 Nov., the Notes on a Consultation with Robert Smith, 15 Nov., and the Notes on the Funded Debt, [15 Nov.]—appear to relate directly to the message (in the case of the tally of court cases) or might have played some role in its preparation. The earliest surviving remnant of his composition of the message appears to be a preliminary draft of the paragraph in which he suggested that Congress change the naturalization law (Document i). That draft is effectively an outline, consisting of notes of the sequence of an argument that he expected to develop. By the next stage of the drafting process of that paragraph—at least the next stage that is extant and known to us (see Document iii)—he adopted a different line of argument and changed the language. There is overlap between the two versions only in the opening line, which in Document i is “recommend a revisal of the law respecting citizens” and in Document iii is “I cannot omit recommendg. a revisal of the laws on the subject of Naturalization,” which he retained as his final wording (Document xiii). He also found a place for the term “bona fide” in each version of the paragraph on naturalization.
Another undated draft in Jefferson’s hand, Document ii, lacks any overt tie to the 1801 annual message. The topics that Jefferson developed in Document ii, an explanation of the situation regarding removals from office and a reference to “abusive conduct in the subordinate departments of the post office,” do not appear in the finished annual message or in any of the cabinet members’ remarks on the draft message. However, those subjects, which were relevant in 1801, were not pertinent to any subsequent annual message. It is likely, therefore, that Document ii is an artifact of his early consideration of his first annual message. Two verbal clues, one at the beginning of the text and one at the end, suggest that he meant Document ii to be part of a message to Congress. In the opening sentence, he addressed his “fellow citizens,” a device that he employed in most of his annual messages (and an indication, perhaps, that he considered opening the message with Document ii). The second clue is at the end of Document ii, where he addressed Congress in the second person, referring to matters that “will probably be before you” and “will rest with you.” Jefferson used similar diction several times in the 1801 message, such phrases for example as “to be laid before you,” “that you may be enabled to judge,” “occupy your attention,” and “worthy your consideration” (Document xiii, sections on Economies; Fortifications; Agriculture, Manufactures, Commerce, Navigation; and Juries, respectively). He left a wide margin on Document ii, allowing room for revisions, which is evidence that he considered it to be a draft, and he used several abbreviations in the text. The language of Document ii also reflects an attempt to discover the right wording, as he experimented with such phrases as “claims of right,” “temperature of mind,” and “not unapprised,” and tried different possibilities for “prevailed,” “expediency” and “expedient,” “exercise,” and executive “will.” The document’s three paragraphs all end with incomplete sentences, each one stopping abruptly in the middle of a thought.
Document iii is also a draft, with a broad margin and several changes of wording. Unlike Documents i and ii, however, Document iii has direct connections to the finished annual message of 1801. The topics covered by its three paragraphs—judiciary, juries, and the naturalization law—all appear in the annual message, in the same order, and much of the language of the draft appears in the later fair copy of the message (Document xiii). Although Document iii is undated, it is on the verso of a page from Jefferson’s draft of a message to the Senate about the prosecution of William Duane under the Sedition Act. When he sent that draft to Albert Gallatin on 12 Nov., he referred to “the sketches, on the back of it, of some paragraphs of the first message to Congress.” This reference indicates that Jefferson drafted Document iii by 12 Nov., and suggests that the contents of Document iii were incorporated in the full text of the annual message that the president sent to James Madison on that day (see Document iv).
Although the contents of Documents i, ii, and iii, the surviving fragments of Jefferson’s earliest drafting of the message, differ, they appear to illustrate stages of Jefferson’s writing process. Document i is an outline, more concerned with the sequencing of ideas to make an argument than the development of specific phrasings. Development of particular language, on the other hand, was the function of Documents ii and iii. Those two drafts are similar, Jefferson structuring each of them with a wide margin and spending time over revisions of phrasing. Document ii contains more abbreviations, and therefore appears more rudimentary than Document iii, which includes the marginal headings that Jefferson used in the final version of the message (Document xiii).
For a model of participation by the cabinet in the creation of a president’s annual communication to Congress, Jefferson could draw on his experience in George Washington’s administration. In preparing his 1792 address, for example, Washington solicited advice from Jefferson as secretary of state, Alexander Hamilton as secretary of the Treasury, Henry Knox of the War Department, and Edmund Randolph as attorney general. Washington, however, asked for ideas even before beginning to draft the speech, and some of his advisers’ suggestions included multiple paragraphs of proposed text. In 1792, also, Hamilton was the primary author of the address (Washington, Papers, Pres. Ser.W. W. Abbot, Dorothy Twohig, Philander D. Chase, Theodore J. Crackel, and others, eds., The Papers of George Washington, Charlottesville, 1983–, 48 vols.: Presidential Series, 1987–, 12 vols., 11:342–51; Syrett, HamiltonHarold C. Syrett and others, eds., The Papers of Alexander Hamilton, New York, 1961–87, 27 vols., 12:558–66; Vol. 24:486, 552). Jefferson engaged his advisers in the creation of his message, but departed from Washington’s example in significant ways. According to the surviving evidence, Jefferson composed his message himself, then asked his cabinet for suggestions to improve it. In his request to Madison on 12 Nov., he asked the secretary of state both to review the document and to begin the process of preparing the State Department’s share of the supplementary papers they expected to send to Congress with the president’s message. Unfortunately, no comments on the draft message by Madison, who was ill during some of the middle part of November, have survived. Jefferson’s practice, at least in subsequent years, was to circulate the draft among the cabinet members in a particular order: first the State Department, then Treasury, War, and Navy (Cunningham, Process of GovernmentNoble E. Cunningham, Jr., The Process of Government under Jefferson, Princeton, 1978, 74, 79). Jefferson sent the “rough draught” to Gallatin on 14 Nov. (Document v), but indicated that the sections dealing with the War Department were already “in unison” with Henry Dearborn’s views. It may be that Jefferson still observed the formal sequence of referrals and had Dearborn look at the message sometime in the period from about 16 Nov. to about the 21st, which is to say between Gallatin’s appraisal and that by Robert Smith of the Navy Department. Dearborn did supply some information relative to the message on the 17th (see note to Document x), which may mean that he saw a draft in that period, but no comments from him about the annual message have been found. Nor, in Dearborn’s case, have we located any correspondence between him and Jefferson concerning a review of the text.
Since we have found no intermediate stages of the text between Document iii, which existed by 12 Nov., and Document xiii, a revised fair copy that could date from as late as the 27th, it is not known if the text seen by Gallatin was identical to what Jefferson referred to Madison on the 12th. Nevertheless, Gallatin’s comments on the text (Document ix) provide a shadow of the contents of an early state of the message. From Gallatin’s remarks and Document iii, one can infer that the structure of the annual message, arranged in sections on topics such as “Indians,” “Finances,” and “Judiciary,” did not change during revisions. Keying his comments to Jefferson’s text using extracts from the draft, Gallatin left evidence of a few instances in which Jefferson changed or deleted phrasing in subsequent revisions. Gallatin’s remarks appear to echo language that Jefferson subsequently altered or dropped: “foreign powers friendly,” “we may safely calculate on a certain augmentation,” “calamities,” “taxes on stamps &a. may be immediately suppressed,” “Oeconomies in civil list,” “foreign intercourse,” “communicate an account of receipts &a also appropriations,” and “few harbours in the U.S. offer &a.” The president did not take up Gallatin’s suggestion that he mention Rufus King’s negotiations with the British over a lump-sum settlement of claims under the Jay Treaty or the talks in progress with Indian tribes. On the other hand, Jefferson’s call in the message to “multiply barriers” against wasting money and to give the Treasury Department oversight of all expenditures surely resulted from Gallatin’s study of the draft. It seems likely that Jefferson bolstered the “Tripoli” section in accordance with the Treasury secretary’s suggestions (Document xiii).
Judging from the exchanges between Gallatin and Jefferson on the subjects of finance, appropriations, and economy measures (Documents vi through x), those portions of the message probably received heavy alteration and substantive changes between the earlier and later states of the text. In an undated letter received by Jefferson on 14 or 15 Nov. (Document vi), Gallatin informed the president that some of the supplementary documents on receipts and expenditures that Jefferson had expected to marry to his annual message would need to accompany, instead, the Treasury secretary’s report to Congress. Gallatin also asked Jefferson how he would compute the annual payment required to eliminate a portion of the debt over eight years. Jefferson’s calculations in response to that request are printed as Document vii. During the middle part of November, Gallatin labored to collect information, forecast revenues to be anticipated from import duties and internal taxes, and propose changes to the system of accounting for expenditures.
The placement of Document xi, an undated letter asking Madison to look over some revised version of the message, is by necessity conjectural. It could have been written anytime after the initial referral of the draft to the secretary of state on the 12th, and may have come at the end of the reviewing process, after Jefferson wrote out the fair copy. However, Jefferson’s second request for an evaluation from Madison may have followed a reworking of the message based on the information and suggestions from Gallatin in the middle of the month, and for that reason the undated letter to Madison appears in the sequence below as Document xi. As noted above, there is no record of an analysis of the message by Dearborn, but the usual sequencing of the executive departments would put such a review between Gallatin’s and Smith’s, and there is a convenient time interval that would allow for consideration of the message by Dearborn before it went to Smith. The president received Smith’s comments on 21 Nov. (Document xii), although no letter from Jefferson asking Smith for his comments, nor any note in return from Smith accompanying his remarks, has been found or is recorded in SJL. If Gallatin’s remarks give a few clues about the early stages of the draft, Smith’s reflect the middle state of the text. In keeping with what Jefferson asked of Madison, Gallatin, and later Lincoln (Documents iv, v, xi, and xiv), we can assume that he requested Smith not to write his remarks on the draft itself, and to separate substantive comments from those concerning grammar. Smith complied, putting his comments into a form similar to what Gallatin, and later Lincoln, followed, keying his remarks and queries to particular spots in the text and setting apart those comments that were “Verbal merely” (Document xii).
Comparing Smith’s page references to the pages of the fair copy makes evident that Smith saw a draft very similar to Document xiii in length, structure, and ordering of topics. It was not the same manuscript, though, for Smith’s comments, like Gallatin’s, refer to wording that disappeared before the text reached its final state. For example, Smith suggested that in one spot Jefferson should say “weeks” instead of “a few days,” but neither term appears in the fair copy. The same is true of other phrasing Smith cited, including his suggestion of “prevent,” apparently in place of “lessen” in “lessen like evils.” In the end Jefferson eliminated the phrase. Yet in many respects the wording of Document xiii resembles what Smith saw, and the passage “especially that portion of it recently erected,” in the section on the judiciary, remained intact from the first draft (see Document iii) to the final version despite Smith’s recommendation to remove it. The section on Tripoli in Document xiii reflects some of the language and sequencing of the passage at the beginning of Smith’s remarks, although it is not clear if Smith was reworking a passage that was already in the draft or offering something entirely new. Similarly, in the “Finances” section of the fair copy, the expression “taxing the industry of our fellow citizens to accumulate treasure for wars to happen we know not when” may be Jefferson’s moderate reworking of wording that was originally Smith’s: “taxes for the purpose of accumulating a Treasure for wars to happen we know not when” (Documents xii, xiii).
Without the draft seen by Smith or any earlier version of the full message, it is difficult to know if the phrasing of those passages was all Smith’s, or his suggested recasting of Jefferson’s language. There can be little doubt, however, that the version of the text reviewed by Levi Lincoln was the fair copy, Document xiii. In Lincoln’s remarks (Document xv), references to pages and lines correlate with the manuscript of the fair copy. Moreover, Jefferson clearly inserted a sentence about postage fees on newspapers in response to a suggestion from Lincoln (see Document xiii, note 1). Since Lincoln saw the fair copy, we know that it existed by 27 Nov., the day Jefferson asked for Lincoln’s comments (Document xiv). The attorney general was not the head of a department or always in attendance at cabinet meetings. Lincoln was in Massachusetts on 24 Oct. and was probably not back in Washington during the early reviews of the draft message. The president referred the message to him late in the process, and although Jefferson made the request on the 27th, we do not know when he received Lincoln’s remarks.
Jefferson intended Document xiii to be a finished copy. It lacks the roomy margin he left on Documents ii and iii in anticipation of potentially extensive revisions. He also wrote the fair copy in a careful script and made relatively frugal changes to it. Document xiii was, with those last revisions, the finished version of the annual message. It became the copy text for the message as it was sent to Congress, and for that purpose Jefferson, after the conclusion of the drafting process, signed it and added the date 8 Dec. 1801. The text he transmitted to Congress will be printed at that date in the next volume.
The fair copy contains one significant passage omitted from the message received by Congress. That deletion was the paragraph on the Sedition Act, in which Jefferson declared the law unconstitutional and twice called it a “nullity.” He did not obliterate the paragraph in the fair copy, but simply made a marginal note about its excision (Document xiii, note 9). The most extensive change he made to the fair copy was a three-sentence insertion to the section on the Sedition Act (see Document xiii, note 11), which suggests that he did not decide to drop that paragraph until very late in the drafting process. Although early full drafts of the message have not survived, there is evidence of some evolution of the section on the Sedition Act during the cabinet members’ assessments of the drafts. When Gallatin saw that section, it contained multiple paragraphs, including a “doubtful” one about “compensation to sufferers” under the act, and apparently Jefferson had suggested that there had not originally been a majority in the Senate in favor of the bill (see Document ix). Smith made no mention of the sedition law itself, but raised several questions about a passage in reference to nolle prosequi (see Document xii; since the manuscript Smith saw was similar to Document xiii in arrangement and length, his reference to nolle prosequi on page 6 of the draft he saw corresponds with the beginning of the Sedition Act section in Document xiii). There is no mention of nolle prosequi in the fair copy, and on 27 Nov., when Jefferson sent the message to Lincoln for review, he mentioned a distinct “message to the Senate respecting the Nolle prosequi” (Document xiv). Jefferson seems to have had a separate message to the Senate in mind on the 12th, when he sent Gallatin the draft of one, but only from Smith’s queries do we know that the term nolle prosequi, presumably in relation to William Duane and the Sedition Act, appeared in the early states of the annual message. Jefferson evidently altered that part of the message throughout the revision process, and he continued to change it very late, as shown by his insertion in the fair copy. But in the end he removed the section on the Sedition Act. His doing so is the most prominent evidence of the serious consideration he gave his advisers’ suggestions (Cunningham, Process of GovernmentNoble E. Cunningham, Jr., The Process of Government under Jefferson, Princeton, 1978, 75–6).
The process of writing and revising the 1801 annual message began sometime before 12 Nov. and continued for more than fifteen days. It seems unlikely that the manuscript seen by Robert Smith, which differed from Document xiii, was the same document that Jefferson first referred to James Madison on the 12th. Plausibly, then, there were at least three major stages: the draft of 12 Nov., a revision several days later after Jefferson’s intensive work with Gallatin, and the final version that Jefferson finished by the 27th, passed under Lincoln’s eye, and then gave a last polishing. There could have been intermediate steps as well. Since the only surviving evidence of Jefferson’s direct work on the annual message is the early drafting shown by Documents i through iii and his changes to the fair copy, much must be left to inference. Fortunately Gallatin’s, Smith’s, and Lincoln’s comments and the exchanges of very detailed information between Jefferson and Gallatin give impressions of the now-missing states of the text and display something of the revision process. From this record it appears that the president, although retaining to himself the principal authorship of the message, included all the heads of executive departments in the procedure and adopted some, but not all, suggestions offered by each adviser.
